DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot due to a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dantes et. al. (U.S. 20040099243) in view of Sayar (U.S. 20050087630) in further view of Imoehl et. al. (U.S. 6311901).
In re claim 14, Dantes teaches a fuel injector for direct injection of fuel into a combustion chamber (fig. 1; abstract), for a fuel injection system of an internal combustion engines, comprising: 
an excitable actuator (magnetic coil 10; [0018]) for actuating a valve closing body (4; [0016]), which forms a seal seat together with a valve seat surface (6; [0015]) formed on a valve seat body (5), and at least one injection opening (7), which is formed downstream from the valve seat surface (as shown in fig. 1), the at least one injection opening being introduced into a middle area (as shown in fig. 2) of the valve seat body protruding outwardly like a cone in the injection direction (fig. 2; outer end face 39; [0026]; Note: outer end face 39 protrudes outwardly in a cone-like fashion near vertical center line); and 
a valve needle (3; as shown in fig. 1-2);
wherein the cone-like axially protruding middle area of the valve seat body ends radially outside the orifice areas of all injection openings in a recessed depression (as shown in fig. 2; spray discharge region 44), from which an axially protruding border area (as shown in fig. 2; mounting washer 38) of the valve seat body adjoins radially outwardly, 
wherein the cone-like axially protruding middle area has a radially delimited dimension and an axial extension which is essentially in a same plane as an external planar section of an end face of the valve-seat body (as shown in fig. 2; note how the cone-like protrusion is limited in a radial direction and extends in an axial direction; see annotated fig. 1 below), and 
wherein fuel ducts (36; as shown in fig. 2 and annotated fig. 1 below) are formed directly into a guide area, above and outside of the at least one injection opening (as shown in annotated fig. 1 below), of the valve-seat body, so as to contribute to an increase in strength of the valve-seat body, and wherein the at least one injection opening and the fuel ducts are separate from one another (as shown in annotated fig. 1 below),
wherein the valve needle is guided in a valve needle guide (fig. 1; 14; [0019]), which is configured in a disk shape ([0019]), a paired adjustment disk (15; [0019]) being used for a stroke adjustment (valve lift; [0019]), and an armature (fig. 1; 20; [0019]) being located on the other side of the adjustment, wherein the armature is connected in a friction- locked (force-locking; [0019]) manner via a first flange (21; [0019]) to the valve needle, which is connected to the first flange, 2Application Serial No. 16/066,811Attorney Docket No. BOSC.P1097OUS/1001028722Reply to Office Action of October 1, 2021wherein a restoring spring (fig. 1; 23; [0019]), which is brought to pre-tension by an adjusting sleeve (sleeve 24; [0019]), is supported on the first flange (as shown in fig. 1),  
wherein a first section of the fuel ducts extend in the valve needle guide (as shown in fig. 1-2), wherein a second section of the fuel ducts extend in the armature (as shown in fig. 1), and wherein a third section of the fuel ducts extend (as shown in fig. 1) (note: fig. 1 shows a tubular style fuel injector, which inherently has a passage/duct extending from a fuel feed (or connection to the fuel rail) to the nozzle/orifice); and
wherein a ring-shaped damping element (fig. 1; elastic intermediate ring 32; [0020]), which is made of an elastomeric material (inherent), is situated on a downstream side of the armature (as shown in fig. 1), and the damping element rests on a second flange (second flange 31; [0020]), which is connected in a friction-locked manner (force-locking manner; [0020]) to the valve needle.

    PNG
    media_image1.png
    722
    777
    media_image1.png
    Greyscale

Fig. 1	Annotated fig. 2 of Dantes

Dantes lacks 
a guide body;
wherein an inner pole and a valve housing are separated from each other by a constriction and are connected to each other by a nonferromagnetic connecting component.
Sayar teaches an analogous fuel injector having fuel ducts (fig. 1b; fuel passage holes126a) extending through
a guide body (fig. 1b; guide member 126; [0021]).
Imoehl '901 discloses an analogous fuel injector having fuel ducts and further discloses a fuel passageway 16 that includes 
an inlet passage 26, 
the armature passage 54, 
the body passage 58 as well as the guide disk 78 and 
the swirl disk 80 of the swirl generator 76 (as shown in fig. 1; [col. 5, ln 10-20]). 
Imoehl '901 further teaches in fig. 1, a magnetic pole and part of the valve housing spaced from each other via a narrowing (constriction) which are connected to each other. Also, note that 20 is made of plastic (which is generally considered to be a non-ferromagnetic material; [col. 3, ln 54-67]), which serves to connect the part of the injector housing the coil (and hence magnetic pole) and a lower part of the valve housing as shown in fig. 1. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to incorporate fuel ducts (fuel passage holes) extending through a guide body (guide member), as clearly suggested and taught by Sayar, in order to provide axial guidance of the armature/closure member assembly ([0024]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to incorporate a fuel passage extending from an inlet to an outlet as well as an inner pole and a valve housing are separated from each other by a constriction and are connected to each other by a nonferromagnetic connecting component, as clearly suggested and taught by Imoehl '901, in order to minimize the formation of combustion chamber deposits ([Col. 1, ln 51-65]).

In re claim 15, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein an overall wavy cone contour of the valve seat body is formed in cross section (as shown in fig. 2).
In re claim 16, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the cone-like middle area is formed rotationally-symmetrical to a valve longitudinal axis and the depression accordingly extends circumferentially (as shown in fig. 2).
In re claim 17, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 16, and Dantes further teaches wherein the circumferential recessed depression is grooved as an annular bead (as shown in fig. 2).
In re claim 18, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the depression and/or the transition of the radial outer depression edge to the border area is formed sharp-edged or rounded (as shown in fig. 2).
In re claim 19, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the border area has a planar and flat end face (as shown in fig. 2; Note: end face of 38 mating with 5 near welding seam 40 is flat and planer).
Regarding claim 20, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the border area is formed having a diagonally inclined end face (as shown in fig. 2; Note: end face is comprised of two diagonals), which extends from the depression past an outer diameter of the valve seat body, so that an end face inclined in a funnel shape results (as shown in fig. 2).
However, Dantes fails to teach that diagonally inclined end face extends from the depression up to the outer diameter of the valve seat body.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to have the diagonally inclined end face extend from the depression up to the outer diameter of the valve seat body, since such a modification would have involved a mere change in the size of a component and would have been an obvious matter of design choice.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, as best understood, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 20, and Dantes further teaches wherein the diagonally inclined end face includes at least two diagonally inclined partial faces (one diagonally inclined partial face on either side of the vertical axis bisecting fig. 2) having different angles (as shown in fig. 2) to the valve longitudinal axis (vertical axis) and have an edge (as shown in fig. 2) between the at least two diagonally inclined partial faces them (as shown in fig. 2).
In re claim 22, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the border area has a stepped contoured end face (as shown in fig. 2).
In re claim 23, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the cone-like middle area is either formed to be spherically convexly bulging (as shown in fig. 2) or tapers in the area of the valve longitudinal axis, since the middle area of the valve seat body extends conically proceeding from the depression beyond the orifice area of the injection openings up to the valve longitudinal axis.
In re claim 24, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein the middle area radially enclosed by the depression is located either set back (as shown in fig. 2) or protruding with respect to its axial extension in relation to the radially outwardly extending border area of the valve seat body, or both areas lie with their end faces in approximately the same plane.
In re claim 26, Dantes, Sayar and Imoehl '901 teach the fuel injector of claim 14, and Dantes further teaches wherein between two (as shown in fig. 2; Note: at least 2 orifices 7 are shown in valve seat member 5) and thirty injection openings are provided in the valve seat body.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dantes et. al. (U.S. 20040099243) in view of Sayar (U.S. 20050087630) in view of Imoehl et. al. (U.S. 6311901) and in further view of Higuma et. al. (U.S. 20110005077).
Regarding claim 25, Dantes and Sayar teach the fuel injector of claim 14, but fail to teach wherein the valve seat body is a metallic or ceramic component.
Higuma teaches an analogous valve seat body (orifice plate 15; fig. 1; fig. 3) is a metallic component ([0038]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, such to incorporate an analogous valve seat body being a metallic component, as clearly suggested and taught by Higuma, in order to provide increased wear resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dantes et. al. (U.S. 20040099243) in view of Sayar (U.S. 20050087630) in view of Imoehl et. al. (U.S. 6311901) in view of Kitamura (U.S. 6779743) and in further view of Higuma et. al. (U.S. 20110005077).
In re claim 38, see claims 25 above and 27 below.

Claims 27-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dantes et. al. (U.S. 20040099243) in view of Sayar (U.S. 20050087630) in view of Kitamura (U.S. 6779743) and in further view of Imoehl et. al. (U.S. 6311901).
In re claim 27, Dantes teaches a fuel injector for providing direct injection of fuel into a combustion chamber, for a fuel injection system of an internal combustion engine, comprising: 
an excitable actuator (magnetic coil 10; [0018]) for actuating a valve closing body (4; [0016]), which forms a seal seat together with a valve seat surface (6; [0015]) formed on a valve seat body (5); and 
at least one injection opening (7), which is formed downstream from the valve seat surface (as shown in fig. 1); and 
a valve needle (3);
wherein the at least one injection opening is introduced into a middle area (as shown in fig. 2) of the valve seat body protruding outwardly like a cone in the injection direction (fig. 2; outer end face 39; [0026]; Note: outer end face 39 protrudes outwardly in a cone-like fashion near vertical center line), the cone-like axially protruding middle area of the valve seat body ending radially outside the orifice areas of all injection openings in a recessed depression (as shown in fig. 2; spray discharge region 44), from which an axially protruding border area (as shown in fig. 2; mounting washer 38) of the valve seat body is adjoining radially and outwardly (as shown in fig. 2),
wherein the external diameter of the valve seat body is enlarged in an  axial extension area (as shown in fig. 2; note how valve seat member 5 extends to the outer edge of mounting washer 38) of the valve seat body so as to produce a durable and/or rigid foundation of the valve seat body, and 
wherein fuel ducts (36; as shown in fig. 2 and annotated fig. 1 above) are formed directly into a guide area, above and outside of the at least one injection opening (as shown in annotated fig. 1 above), of the valve-seat body, so as to contribute to an increase in strength of the valve-seat body, and wherein the at least one injection opening and the fuel ducts are separate from one another (as shown in annotated fig. 1 above); 
wherein the valve needle is guided in a valve needle guide (fig. 1; 14; [0019]), which is configured in a disk shape ([0019]), a paired adjustment disk (15; [0019]) being used for a stroke adjustment (valve lift; [0019]), and an armature (fig. 1; 20; [0019]) being located on the other side of the adjustment, wherein the armature is connected in a friction- locked (force-locking; [0019]) manner via a first flange (21; [0019]) to the valve needle, which is connected to the first flange, 2Application Serial No. 16/066,811Attorney Docket No. BOSC.P1097OUS/1001028722Reply to Office Action of October 1, 2021wherein a restoring spring (fig. 1; 23; [0019]), which is brought to pre-tension by an adjusting sleeve (sleeve 24; [0019]), is supported on the first flange (as shown in fig. 1),  
wherein a first section of the fuel ducts extend in the valve needle guide (as shown in fig. 1-2), wherein a second section of the fuel ducts extend in the armature (as shown in fig. 1), and wherein a third section of the fuel ducts extend (as shown in fig. 1) (note: fig. 1 shows a tubular style fuel injector, which inherently has a passage/duct extending from a fuel feed (or connection to the fuel rail) to the nozzle/orifice).
However, Dantes lacks 
the external diameter of the valve seat body being enlarged in its lower axial extension area; and 
a guide body;
wherein an inner pole and a valve housing are separated from each other by a constriction and are connected to each other by a nonferromagnetic connecting component.
However, Kitamura teaches an analogous fuel injector where the external diameter of the valve seat body (fig. 2, 3) is enlarged in its lower axial extension area (as shown in fig. 2).
However, Sayar teaches an analogous fuel injector having fuel ducts (fig. 1b; fuel passage holes126a) extending through
a guide body (fig. 1b; guide member 126; [0021]).
Imoehl '901 discloses an analogous fuel injector having fuel ducts and further discloses a fuel passageway 16 that includes 
an inlet passage 26, 
the armature passage 54, 
the body passage 58 as well as the guide disk 78 and 
the swirl disk 80 of the swirl generator 76 (as shown in fig. 1; [col. 5, ln 10-20]). 
Imoehl '901 further teaches in fig. 1, a magnetic pole and part of the valve housing spaced from each other via a narrowing (constriction) which are connected to each other. Also, note that 20 is made of plastic (which is generally considered to be a non-ferromagnetic material; [col. 3, ln 54-67]), which serves to connect the part of the injector housing the coil (and hence magnetic pole) and a lower part of the valve housing as shown in fig. 1. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to incorporate where the external diameter of the valve seat body is enlarged in its lower axial extension area, as clearly suggested and taught by Kitamura, since such a modification would have involved a mere change in the size of a component (in this case, enlarging the external diameter of the valve seat body).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to incorporate fuel ducts (fuel passage holes) extending through a guide body (guide member), as clearly suggested and taught by Sayar, in order to provide axial guidance of the armature/closure member assembly ([0024]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Dantes, to incorporate a fuel passage extending from an inlet to an outlet as well as an inner pole and a valve housing are separated from each other by a constriction and are connected to each other by a nonferromagnetic connecting component, as clearly suggested and taught by Imoehl '901, in order to minimize the formation of combustion chamber deposits ([Col. 1, ln 51-65]).

Regarding claim 28, see claims 15 and 27 above.
Regarding claim 29, see claims 16 and 27 above.
Regarding claim 30, see claims 16 and 29 above.
Regarding claim 31, see claims 18 and 27 above.
Regarding claim 32, see claims 19 and 27 above.
Regarding claim 33, see claims 20 and 27 above.
Regarding claim 34, see claims 21 and 33 above.
Regarding claim 35, see claims 22 and 27 above.
Regarding claim 36, see claims 23 and 27 above.
Regarding claim 37, see claims 24 and 27 above.

In re claim 39, Dantes, Sayar, Kitamura and Imoehl teach the fuel injector of claim 27 above, and Dantes further teaches two injection openings (as shown in fig. 2; Note: at least 2 orifices 7 are shown in valve seat member 5) are provided in the valve seat body.
However, Dantes fails to teach wherein more than two and up to thirty injection openings are provided in the valve seat body.
However, it is well known in the art and obvious to one having ordinary skill in the art, that a fuel injector can have more than two injection openings (i.e. a third injection opening, or a fourth injection opening, etc.).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than two (and possibly up to thirty) injection openings provided in the valve seat body, since it has been held that mere duplication of the essential working parts of a device (in this case, duplication of injection openings) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747